

114 S3480 IS: Secure Citizenship Act of 2016
U.S. Senate
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3480IN THE SENATE OF THE UNITED STATESNovember 17, 2016Mr. Sasse introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo make an alien who applies for naturalization using a false identity ineligible for citizenship
			 and
			 to require the completion of the Historical Fingerprint Enrollment Program
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Secure Citizenship Act of 2016. 2.Prohibition on citizenship for aliens applying using a false nameSection 316(a) of the Immigration and Nationality Act (8 U.S.C. 1427(a)) is amended—
 (1)by striking and before (3); and (2)by striking the period at the end and inserting , and (4) provides on the person's application for naturalization the person's current legal name and date of birth and all other names used since birth..
 3.Completion of the Historical Fingerprint Enrollment ProgramNot later than May 31, 2017, the Secretary of Homeland Security shall—
 (1)complete the digitization of fingerprints of aliens who were fugitives, convicted criminals, subject to deportation orders, or had other derogatory information dating back to 1990 under the project known as the Historical Fingerprint Enrollment Program; and
 (2)store such digitized fingerprints along with relating biographical data in the Automated Biometric Identification System (IDENT) maintained by the Department of Homeland Security.